TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00830-CR
                                       NO. 03-12-00831-CR



                                Jalen Marquez Jones, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
       NOS. 68929 & 69069, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Jalen Marquez Jones has filed a pro se notice of appeal in each of the above

causes, seeking to appeal his convictions for the offenses of aggravated robbery and aggravated

robbery with a deadly weapon. In each cause, the district court has certified that this is a plea-

bargain case and that the defendant has no right of appeal. See Tex. R. App. P. 25.2(a)(2), (d).

Accordingly, we dismiss the appeals.



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed

Filed: January 25, 2013

Do Not Publish